           case r:Ll-cv-UL'.L'.14-KMK Document 29 Filed 09/09/21 Page 1 of 1
          Case 7:21-cv-02214-KMK Document 30 Filed 09/10/21 Page 1 of 1

LOEVY & LOEVY                                                   MEMO ENDOh~tU
311 N. Aberdeen St., 3rd Floor, Chicago, Illinois 60607




                                            September 9, 2021

VIAECF
Hon. Kenneth M. Karas
United States District Court Judge
Southern District of New York
Charles L. Brieant United States Courthouse
300 Quarropas Street
White Plains, NY 10601


        Re:      Israel Roman v. The City of Mount Vernon, et al.
                 21-CV-02214 (KMK)

Dear Judge Karas,

     As the Court is aware, the undersigned and Loevy & Loevy represent plaintiff Israel
Roman in the above-referenced matter.

        We write to respectfully request an adjournment of the Telephonic Pre-Motion
Conference with the Court scheduled for Monday, September 13, 2021, at 11:00 AM. This is
the first request for an adjournment of the Pre-Motion Conference by the Plaintiff, and the
second request in this case. Defendants' prior request was granted. The reason for the
instant request is that a family emergency has resulted in staffing changes in this matter and
Plaintiffs counsel needs additional time to prepare for the conference. Defendants consent
to this request.

Counsel for both parties are available to conference this matter with the Court on October
5, 2021, after 12:00 PM, or anytime on October 6, 2021, or October 7, 2021, or at the
Court's convenience.

        We thank the Court for its consideration of the instant request.




                                 KE~N
cc: Steve Bushnell, Esq. and Mary~ //         :7u~:•:t•    via ECF and Email
